Exhibit 14 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Registration Statement on Form N-14 of Rochdale Investment Trust and to the use of our reports dated February 29, 2012 on the financial statements and financial highlights of Rochdale Dividend & Income Portfolio, Rochdale Intermediate Fixed Income Portfolio, Rochdale Fixed Income Opportunities Portfolio, and Rochdale Emerging Markets Portfolio, each a series of beneficial interest of Rochdale Investment Trust.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders, which is incorporated by reference into the Prospectus/Proxy Statement. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 19, 2013
